Case 7:19-cv-00157-DC Document1 Filed 06/29/19 Page 1 of 10

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

MIDLAND DIVISION
MELISSA TAILOR ESTRADA §
Plaintiff :
v. : CAUSE NO. MO:19-CV-157
ALLSTATE FIRE AND CASUALTY :
INSURANCE COMPANY §
Defendant :

PLAINTIFFE’S COMPLAINT
TO THE HONORABLE JUDGE OF THIS COURT:
1. COMES NOW, Melissa Tailor Estrada, Plaintiff, by and through her undersigned counsel,
complaining of Allstate Casualty Insurance Company, Defendant, and for cause of action would

respectfully show the Court as follows:

PARTIES
2. Plaintiff, Melissa Tailor Estrada, is an individual and resident of Texas.
3. Defendant, Allstate Fire and Casualty Insurance Company, is foreign corporation insurance

company engaging in the business of insurance in the State of Texas.
JURISDICTION AND VENUE
4. This Court has jurisdiction over the parties and the subject matter hereto because complete
diversity exists pursuant to 28 U.S.C. §1332 and the amount in controversy exceeds seventy-five
thousand dollars ($75,000.00). The Defendant has their principal place of business in IIlinois, a state

other than Texas.
Case 7:19-cv-00157-DC Document1 Filed 06/29/19 Page 2 of 10

5. Venue is proper in the Western District of Texas because this action is brought in the county
in which all or a substantial part of the events or omissions giving rise in this claim.
FACTUAL BACKGROUND

6. On or about February 1, 2017, Plaintiff, Melissa Estrada was operating a 2014 Volkswagon
Tiguan, in Midland County. Plaintiff was at a Yield Sign on “A” Street, when Plaintiff's vehicle was
rear-ended by a 2008 Lexus GX bearing Texas License Plate CZV8478 operated by Natalie Dodd.
The vehicle was owned by Kristi and John Hendricks; one auto liability policy covered Ms. Dodd
and the Hendricks.

Ms. Dodd hit Ms. Estrada from behind, which caused an impact so hard that it herniated disc
in her neck at the C5-C6 level causing compression of her spinal cord... The accident was
proximately caused by the negligence and gross negligence of Ms. Dodd. The collision resulted in
serious injuries and damages sustained by Ms. Estrada. Ms. Estrada subsequently had surgery at
UT Southwestern to correct herniation and relieve the pressure on her spinal cord.

7. The collision occurred in Midland County at the intersection of “A” Street and Cuthbert
Avenue around 5:52 p.m. on or about February 1, 2017.

NEGLIGENCE AND GROSS NEGLIGENCE
8. Ms. Dodd’s aforementioned conduct constitutes negligence and/or gross negligence, for one

or more of the following reasons:

a. In failing to timely apply brakes of her vehicle in order to avoid the collision in
question;
b. In failing to maintain a proper lookout as such a person of ordinary prudence would

have kept under the same or similar circumstances;
c. In failing to maintain proper control over her vehicle;

d. In failing to pay attention;
Case 7:19-cv-00157-DC Document1 Filed 06/29/19 Page 3 of 10

e. In failing to control her speed;
f. Disregarding a Yield Sign;
g. In otherwise operating her vehicle in an unsafe manner;
and
g. Following too closely.
9. The aforementioned acts and/or omissions were the proximate cause of the damages suffered

by the Plaintiff, as set forth herein.
10... Nothing Ms. Estrada did or failed to do resulted in the collision or her serious injuries.
11. _ Rather it was the negligence of Ms. Dodd, which caused the collision and Plaintiff's resulting

injuries and damages.
DAMAGES OF MELISSA ESTRADA

12. Asaresult of the aforementioned acts and/or omissions of Natalie Dodd, Mrs. Estrada’s body
was bruised, battered and contused in various places and Plaintiff has had to have surgery on her
cervical spine for a herniated disc, disc arthroplasty, discectomy with end plate, and osteophytectomy
for nerve root or spinal cord decompression as a result of these injuries, which has caused her to

sustain the following damages:

a. Past and future pain, suffering and mental anguish;
b. Past and future physical impairment;
c. Past and future reasonable and necessary medical expenses;
and
d. Past and future lost wages and earning capacity.
13. Asaresult of the above-described collision, Plaintiff has suffered damages in an amount in

excess of the minimal jurisdictional limits of this Court.
Case 7:19-cv-00157-DC Document 1 Filed 06/29/19 Page 4 of 10

14. Plaintiff seeks monetary relief over $200,000.00, including damages of any kind, or
character, including actual damages, punitive damages, penalties, costs, expenses, pre-judgment and

attorney fees.
LIABILITY OF DEFENDANT
ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

15. Plaintiff would show that prior to February 1, 2017, she had paid the requested premium to
Defendant Allstate Fire and Casualty Insurance Company (“Allstate”) for an insurance policy which
provided and does provide for certain items of automobile insurance coverage, among which is
protection against underinsured motorists, and such policy of insurance number 836054777 was in
full force and effect on February 1, 2017, at the time of the collision made the basis of this suit. Said
policy provided Uninsured/Underinsured Bodily Injury benefits in the amount of fifty thousand
dollars ($50,000) each person and one-hundred thousand dollars ($100,000.00) each accident and
additionally provided Personal Injury Protection (“PIP”) which was not purchased and additionally
provided Medical Payments in the amount of two thousand dollars ($2,000.00) each person at the
time of the collision made the basis of this suit. Melissa Estrada is an “Insured” as defined by the
above policy of insurance at the time of the collision made the basis of this suit.

UNDERSINSURED MOTORISTS INSURANCE AND PIP INSURANCE

 

16. Plaintiff would show that at the time of the collision at issue in this lawsuit, Natalie Dodd
was an underinsured motorist.

17. Plaintiff would also show at the time of the collision which forms the basis of this lawsuit,
she was insured under Texas personal automobile insurance policy underwritten by Allstate Casualty
Insurance Company under Policy No. 836 054 777, which provided, among other things,

Uninsured/Underinsured Motorists Bodily Injury Coverage benefits of fifty thousand dollars
Case 7:19-cv-00157-DC Document1 Filed 06/29/19 Page 5 of 10

($50,000.00) per person
18. Policy No. 836 054 777 also provided Medical Payments Benefits of two thousand dollars
($2,000.00) per person per accident.
19. | Because Ms. Dodd’s negligence and gross negligence were the proximate cause of the
aforementioned collision; and, because Ms. Dodd was an underinsured motorist, Plaintiff
subsequently made a claim with Allstate Casualty Insurance Company, under Policy No. 836 054
777, which provided, among other things, Uninsured/Underinsured Coverage for a combined total
of fifty thousand dollars ($50,000) per person as well as Medical Payments Benefits in the amount
of two thousand dollars ($2,000.00).
20. Plaintiff submitted detailed proof and documentation of all the aforementioned damages,
including medical records and itemized bills. Nevertheless, Allstate has either failed or refused to
pay the benefits to which Mrs. Estrada is justly entitled under the Uninsured/Underinsured Motorist
Benefit and Medical Payments Benefit Provisions of the aforementioned automobile insurance
policy.
21. Allstate failed and continues to fail and/or refuses to pay any of the Uninsured/Underinsured
Motorist Limits.
22. By reason of this failure, Plaintiff hereby sues for payment of the fifty-two thousand dollars
($52,000.00) Uninsured/Underinsured Motorist Coverage to which she is entitled by the terms of her
policy with Allstate Casualty Insurance Company, as well as for other monetary damages and
remedies to which she is entitled by law by reason of Allstate’s failure and refusal.

NOTICE AND CONDITIONS PRECEDENT
23. Plaintiff has served Defendant Allstate Casualty Insurance Company with notice of this

claim, including documentation and detailed proof of her damages and entitlement to the
Case 7:19-cv-00157-DC Document1 Filed 06/29/19 Page 6 of 10

aforementioned insurance benefits. All other conditions precedent to maintaining this cause of
action have been performed or have otherwise occurred.

DECLARATORY JUDGMENT
24. Based on the foregoing facts and circumstances, Plaintiff seeks a declaratory judgment
pursuant to Texas Civil Practice & Remedies Code §37.001 e¢ seq., to have her rights, status, and
other legal relationships vis-a-vis Defendant, established by a Court of competent jurisdiction. In
particular, Plaintiff seeks a declaration from the Court that:

a, The damages suffered by Plaintiff falls within the terms of coverage afforded to her
under Policy No. 836 054 777 (Allstate Casualty Insurance Company);

b. The amount for all categories of economic and non-economic damages that Plaintiff
is entitled to recover from Defendants for her Underinsured Motorist Claim No.
0444677926 JMJ, allowing all applicable credits and offsets;

c. Defendant Allstate Casualty Insurance Company has engaged in per se statutory
violations of the Texas Insurance Code, as set forth in more detail below, and is

liable for all remedies set forth in the pertinent subchapters;

d. Defendant Allstate Casualty Insurance Company has breached its contract with
Plaintiff, and is liable for all remedies set forth in the pertinent subchapters;

e. Finally, specifying the amount of damages owed to Plaintiff under the insurance
contract with Defendant, including interest, reasonable and necessary attorneys’ fees,
Court costs, and other expenses. Attorneys’ fees are sought not only for breach of
the contract, but also as allowed under the Texas Declaratory Judgment Act and also
for violations of the Texas Insurance Code.

CAUSES OF ACTION

A. Breach of Duty of Good Faith and Fair Dealing
25. Under the established common law and judicial precedent in the State of Texas, Defendant
Allstate Fire and Casualty Insurance Company owes its insured a duty of good faith and fair dealing,

due to the special relationship that exists between the insurance carrier and its insured.

26. | Aninsurance carrier is liable for breaching its duty of good faith and fair dealing owed to its
Case 7:19-cv-00157-DC Document1 Filed 06/29/19 Page 7 of 10

insured when it fails to attempt in good faith to effectuate a prompt, fair, and equitable settlement
of claim, as Allstate has done in this case.
27.  Asaresult, Plaintiff has suffered damages, including but not limited to: medical expenses,
lost wages, damage to her credit history due to unpaid medical expenses, and additional interest due
to delay in payment of this claim.

B. Violation of Texas Insurance Code
28. Allstate Fire and Casualty Insurance Company’s failure to attempt to effectuate a prompt,
fair, and equitable settlement of Plaintiffs claim, with respect to which Allstate’s Fund’s obligation
has become reasonably clear, and its failure to promptly pay the full policy limits of Plaintiff's
coverage, constitute violations of Texas Insurance Code §§ 541 & 542, et seq. Specifically,

(a) It is a violation of Chapter 543 for an insurance to engage in the following:

(i) Failing to attempt in good faith to effectuate a prompt, fair, and equitable
settlement of a claim with respect to which the insurer’s liability has become
reasonably clear;

(ii) Refusing, failing, or unreasonably delaying an offer of settlement under
applicable first-party coverage on the basis that other coverage may be
available or that third parties are responsible for damages suffered, except as
may be specifically provided in the policy;

and/or

(iii) | With respect to a Texas personal auto policy, delaying or refusing settlement
of aclaim solely because there is other insurance of a different type available
to satisfy all or part of the loss forming the basis of that claim.

(b) It is an “unfair claim settlement practice” and violation of Chapter 542 for an
insurance and insurer’s employees to engage in the following:

(i) Not attempting in good faith to effectuate prompt, fair, and equitable

settlements of claims submitted in which liability has become reasonably
clear;
and/or

Case 7:19-cv-00157-DC Document1 Filed 06/29/19 Page 8 of 10

(c)

(ii)

Compelling policy holders to institute suits to recover amounts due under its
policies by offering substantially less than the amount ultimately received in
suits brought by them.

Allstate Fire and Casualty Insurance Company has violated the aforementioned

statutory provisions and engaged in unfair claim settlement practices by:

and

(d)

(i)

(ii)

(iii)

(iv)

Unreasonably delaying in response to Plaintiff's initial detailed proof of loss
and demand for underinsured motorist benefits;

Further unreasonably delaying and altogether failing to respond to Plaintiff's
subsequent demand(s) after providing additional documentation;

Soliciting detailed documentation from Plaintiff about health insurance
coverage payments (i.e., explanation of benefit forms) made towards
Plaintiff's voluminous medical expenses, and using such request for
documentation as a basis for unreasonably delaying and/or denying Plaintiffs
underinsured motorist claim, in direct violation of the aforementioned
provisions of Chapter 541 of the Texas Insurance Code;

Forcing Plaintiff to institute the present cause of action to recover not only
the $50,000.00 policy limits, but all additional actual damages beyond the
policy limits, all interests, all Court costs, all attorneys’ fees, and other such
expenses, in an amount that would be substantially more than simply paying
the policy limits due under the Allstate Casualty Insurance Company policy
in the direct violation of the aforementioned provisions of Chapter 542 of the
Texas Insurance Code.

In a lawsuit under the aforementioned subchapters of the Texas Insurance Code,

Plaintiff may obtain:

(i)

(ii)

(iii)

The amount of actual damages, plus interest thereon at the rate of eighteen
percent (18%) annum;

On a finding by the trier of fact that Defendant knowingly committed the
act(s) complained of, an amount not to exceed three (3) times the actual
damages;

Reasonable and necessary attorneys’ fees, which are to be taxed as Court
Case 7:19-cv-00157-DC Document1 Filed 06/29/19 Page 9 of 10

costs, along with all other taxable Court costs;
and
(iv) | Any other relief which the Court deems proper.
(e) Furthermore, pursuant to Texas Insurance Code § 542.061, the remedies provided
under this subchapter are not exclusive and are in addition to any other remedy
provided by statute or at common law.
C. Breach of Contract
29. Plaintiff would show that she entered into a binding contact with Allstate Casualty Insurance
Company for automobile insurance (including Underinsured Motorist Coverage) under Policy No.
836 054 777, and that there existed a meeting of the minds as to the premiums to be paid by Plaintiff,
and all actions to be taken by Plaintiff upon suffering a covered loss, and the duties and obligations
of Allstate Fund towards Plaintiff.
30. | Defendant breached the contract by failing to evaluate and pay on a covered claim.
31. | Defendant’s breach has proximately caused Plaintiff's damages, to include the policy amount,
interest on the policy amount at eighteen percent (18%) per annum, reasonable and necessary
attorney’s fees in prosecuting this claim to seek the policy amount, and Court costs.
32. Plaintiff is entitled to recover pre-judgment and post-judgment interest on her damages as
provided by Texas Financial Code.
PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests that
Defendants be cited to appear and answer, and that on final Trial on the merits, Plaintiff have and
recover from Defendants the following:

(a) Actual damages in an amount in excess of the minimum jurisdictional limits of this
Case 7:19-cv-00157-DC Document1 Filed 06/29/19 Page 10 of 10

Court;
(b) Punitive damages in an amount within the discretion of the Court and jury;
(c) Pre-judgment at the highest legal rate of eighteen percent (18%) per annum;
(d) Reasonable and necessary attorney’s fees;
(e) Taxable Court costs;
(f) Statutory damages in the amount of three (3) times the actual damages;
(g)  Post-judgment interest on the above amounts, compounded annually;
and
(h) Such other and further relief, general or special, at law or in equity, to which the
Court finds Plaintiff is justly entitled.
Respectfully submitted,
Law Office of Brian Carney
1202 W. Texas Ave.
Midland, Texas 79701

Tel: (432) 686-8300
Fax: (432) 686-1949

By: - REO —_

 

Brian Carney sa
State Bar No. 03832275
ATTORNEY FOR PLAINTIFF
CERTIFICATE OF SERVICE
I hereby certify that on the aq day of Sy AC , 2019, I

 

electronically filed the foregoing with the clerk of the Court using the CM/ECF system, and am
requesting citations of service to be issued to Allstate thru:

C T Corporation System
1999 Bryan St Ste 900
Dallas TX 75201 -3136

Attorneys for Defendant
Allstate Casualty Insurance Company

VIA E-MAIL & E-FILE SRO |
Pa

Brian Carney SN
